 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     JAMES WILSON, an individual, and JACK         )        CASE NO.: 2:12-CV-00568-KJM-DB
11   WHITE, an individual, on behalf of themselves )
     and all others similarly situated,            )        CLASS ACTION
12                                                 )
                                     Plaintiffs,   )        ORDER CONTINUING DEADLINE TO
13                                                 )        FILE MOTION FOR FINAL
             vs.                                   )        APPROVAL AND CONTINUE FINAL
14                                                 )        APPROVAL HEARING
     METALS USA, INC., a Delaware Corporation; )
15   and DOES 1-100, inclusive,                    )
                                                   )
16                                   Defendants.   )
                                                   )
17                                                 )
18          IT IS HEREBY ORDERED that the Parties and the Claims Administrator shall abide
19   by the following schedule with respect to the resolution of claims, the filing of the final approval
20   papers, and the final approval hearing:
21
                           EVENT                            EVENT COMPLETION DEADLINE
22
      Last Day for Claims Administrator to issue          No later than November 13, 2019
23
      Deficiency Letters
24
      Last Day for Individuals to Submit Response         No later than November 27, 2019
25
      to Deficiency Letter
26
      Last Day for Claims Administrator to Provide        No later than December 6, 2019
27
      counsel the updated number relating to
28
                                                      1
      ORDER CONTINUING DEADLINE TO FILE MOTION FOR FINAL APPROVAL AND CONTINUE FINAL
                                    APPROVAL HEARING
 1    number of valid claims and amounts based on
 2    response to Deficiency Letters
 3    Last Day for Parties to resolve all disputes        No later than January 31, 2020
 4    relating to the Claim Forms and Provide
 5    Claims Administrator with final resolution of
 6    disputes
 7    Last Day for Claims Administrator to provide        No later than February 14, 2020
 8    the Parties with a Declaration Re: Notice to
 9    the Class, Claim Forms Received, Deficiency
10    Letters Issued, Response to Deficiency
11    Letters, and Final Amounts to be Paid
12    Last Day for Plaintiffs to file Motion for Final No later than February 21, 2020
13    Approval of Class Action Settlement
14    Hearing on Plaintiffs’ Motion for Final             April 24, 2020 at 10:00 a.m.
15    Approval of Class Action Settlement
16

17   Dated: November 21, 2019.
18

19
                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                      2
      ORDER CONTINUING DEADLINE TO FILE MOTION FOR FINAL APPROVAL AND CONTINUE FINAL
                                    APPROVAL HEARING
